Cline, Judge:
These appeals to reappraisement were consolidated ■for trial and submitted on the following stipulation:
It is further stipulated and agreed, subject to the approval of the court, ‘that the market value or price at the time of exportation of the articles hereinafter named, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course, of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for -shipment to the United States, is as follows:



*873It is further agreed that the usual wholesale quantities of the above items is the per unit quantity. The above values are subject to a trade discount of 3¾ per cent which is allowed to all purchasers in usual wholesale quantities. The cost of cases and packing are to be added to the above values.
It is further stipulated and agreed that there was no higher export value for the merchandise herein above set forth.
It is further stipulated and agreed, subject to the approval of the Court, that the price of the imported merchandise hereinafter named, at which such or similar imported merchandise was freely offered for sale, packed, ready for delivery, in the principal market of the United States, to all purchasers at the time of exportation of the imported merchandise hereinafter described, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, a commission not exceeding 6 per cent, if any, has been paid or contracted to be paid on goods secured otherwise than by purchase, or profits not to exceed 8 per cent, and a reasonable allowance for general expenses not to exceed 8 per cent on purchased goods, is as follows:



It is fuRthee agreed that the usual wholesale quantity of the above items is the per unit quantity.
It is further stipulated and agreed that there was no foreign or export value for the merchandise hereinabove set forth.
Accepting this stipulation as a statement of fact, I hold the proper dutiable values of the merchandise to be the foreign values and the United States values at the prices set forth in the stipulation above copied. Judgment will be entered accordingly.